Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 15/913,227 filed on 03/06/2018.
Claims 1-20 have been examined and are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP-2017-181096, filed on 09/21/2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/06/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claims 1-13 are interpreted under 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, sixth paragraph, as reciting means-plus functions.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Such claim limitation(s) are: “receiving means,” “first/second/third acquisition means” “addition means” recited in claim 13.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a receiving unit that receives,” “a first acquisition unit that acquires a first language,” “a second acquisition unit that acquires a second language,” “a third acquisition unit that acquires” and “an addition unit that adds the supplementary information” recited in claims 1, 4, 9, 10, and 11. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kamatani et al., (“Kamatani,” US 2006/0217964), published on Sept. 28, 2006, in view of Wu et al., (“Wu,” US 2014/0358518), published on Dec. 4, 2014.
Regarding claim 1, Kamatani discloses an information processing apparatus comprising: 
a receiving unit that receives a translation source [[document]] sentence (pars. 0063-0064; Fig. 4; step S301; ‘receiving input of source language sentence’; pars. 0157 and 0173; Fig. 10; step S902: ‘accepting input of source language sentence’ ); 
a first acquisition unit that acquires a first language that is a language used in the [[document]] sentence (pars. 0064-0065; Fig. 4, step S302: analyzing unit 102 analyzes the source language sentence accepted by the input accepting unit 101 and outputs a source language interpretation; pars. 0114 and 0157; Fig. 10, step S903); 
a second acquisition unit that acquires a second language that is a translation target language (pars. 0065-0066: Figs. 4; step S303; the translation unit 108 translates the source language sentence accepted by the input accepting unit 101 to a target language sentence and outputs the target language sentence; pars. 0114-0115; Fig. 10, steps S904); 
a third acquisition unit that acquires, on a basis of a peculiar expression in the [[document] sentence, the first language, and the second language, supplementary information that explains the peculiar expression in the second language (pars. 0065-0068 and 0115-0120: Figs. 4-5; steps S304-S306; Fig. 10; steps S905-S907; the supplemental example sentence display screen 400 displays an Japanese input 401, which is an input sentence of Japanese as a source language, an English output 402 as a result of translation of the input language to English as a target language); and 
an addition unit that adds the supplementary information to a translation result of the [[document]] sentence (pars. 0067-0068 and 0120-0121: Figs. 4-5 and 10; the supplemental example sentence display screen 400 displays an Japanese input 401, which is an input sentence of Japanese as a source language, an English output 402 as a result of translation of the input language to English as a target language).  
Kamatani discloses receiving a translation source sentence, acquiring first language and adding supplementary information to a translation result of the received sentence as recited above. Kamatani does not explicitly disclose receiving a translation source document, acquiring first language and adding supplementary information to a translation result of the received document.
However, Wu disclose a translation protocol including receiving a translation source document, acquiring first language and adding supplementary information to a translation result of the received document (Wu: pars. 0049 and 0380-0386; translate document from a source language to a target language; Fig. 22; translation and annotations for document ID 1111199)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Wu with the method/system of Kamatani to provide users with a means for translating a document from a source language to a target language including all annotations to further explain meaning of translated terms using annotations (Wu: pars. 0385-0386)
 
Regarding claim 2, Kamatani and Wu discloses the information processing apparatus according to claim 1.
Wu further discloses wherein the peculiar expression is an expression that has different meanings when used in the first language and when used in the second language (Wu: pars. 0119, 0168, 0262, see also pars. 0385-0386; Figs. 22; good faith and fair dealings may mean different things in different cultures; fiduciary duty may be unknown in some foreign cultures; and “evil intention” may mean different things in different cultures; “good moral character” are greatly affected by social values in each culture).
The motivation is the same that of claim 1 above.
  
Regarding claim 3, Kamatani and Wu disclose the information processing apparatus according to claim 2.
We further discloses wherein the supplementary information includes an - 39 -explanation for the different meanings (Wu: pars. 0119, 0168, 0262, see also pars. 0385-0386; Figs. 22).
The motivation is the same that of claim 1 above.
  
Regarding claim 4, Kamatani and Wu disclose the information processing apparatus according to claim 1.
Kamatani and Wu further disclose wherein the first acquisition unit acquires a first country or region in which the document has been prepared, together with the first language, the second acquisition unit acquires a second country or region in which the translation result of the document is used, together with the second language, and the third acquisition unit acquires the supplementary information which explains the peculiar expression in the second language on a basis of the peculiar expression, the first language, the first country or region, the second language, and the second country or region (Kamatani: pars. 0067-0068 and 0120-0121: Figs. 4-5 and 10;; Wu: pars. 0168; the author may use "running dog" to mock a hired gun in the native culture, but the term becomes a loving character in the English culture; see also pars. 0119, 0262 and 0385-0386; Figs. 22; good faith and fair dealings may mean different things in different cultures; fiduciary duty may be unknown in some foreign cultures; and "evil intention" may mean different things in different cultures; "good moral character" are greatly affected by social values in each culture).  
The motivation is the same that of claim 1 above.

Regarding claim 5, Kamatani and Wu disclose the information processing apparatus according to claim 4.
Wu further discloses wherein the peculiar expression is an expression that has different meanings when used in the first country or region and when used in the second country or region (Wu: pars. 0168; the author may use "running dog" to mock a hired gun in the native culture, but the term becomes a loving character in the English culture; see also pars. 0119, 0262 and 0385-0386; Figs. 22; good faith and fair dealings may mean different things in different cultures; fiduciary duty may be unknown in some foreign cultures; and "evil intention" may mean different things in different cultures; "good moral character" are greatly affected by social values in each culture).

Regarding claim 6, Kamatani and Wu disclose the information processing apparatus according to claim 5.
Wu further discloses wherein the supplementary information includes an - 40 -explanation for traditional differences between the countries or regions (Wu: pars. 0168; the author may use "running dog" to mock a hired gun in the native culture, but the term becomes a loving character in the English culture; see also pars. 0119, 0262 and 0385-0386; Figs. 22).
  The motivation is the same that of claim 1 above.

Regarding claim 10, Kamatani and Wu disclose the information processing apparatus according to claim 7.
Wu further discloses wherein the addition unit provides characters of the supplementary information in a different form from characters of the translation result other than at least the peculiar expression (Wu: 0380-0385; Fig. 22; annotations of “running dog” and “guanxi” are displayed on the “Rotating Bar” tab or displayed inside square brackets).  
The motivation is the same that of claim 1 above.
  
Regarding claim 11, Kamatani and Wu disclose the information processing apparatus according to claim 8.
Wu further discloses wherein the addition unit provides characters of the supplementary information in a different form from characters of the translation result other than at least the peculiar expression (Wu: 0380-0385; Fig. 22; annotations of “running dog” and “guanxi” are displayed on the “Rotating Bar” tab or displayed inside square brackets).  
The motivation is the same that of claim 1 above.
Regarding claim 12, claim 12 is directed to a non-transitory computer readable medium corresponding to the apparatus claimed in claim 1. Claim 12 is similar in scope to claim 1, and is therefore rejected under similar rationale.

Regarding claim 13, claim 13 is similar in scope to claim 1, and is therefore rejected under similar rationale.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kamatani et al.,  (“Kamatani,” US 2006/0217964), published on Sept. 28, 2006, in view of Wu et al., (“Wu,” US 2014/0358518), published on Dec. 4, 2014, and further in view of Travieso et al., (“Travieso,” US 2012/0016655), published on Jan 19, 2012.
Regarding claim 7, Kamatani and Wu disclose the information processing apparatus according to claim 5.
Kamatani and Wu do not explicitly disclose the peculiar expression includes a uniform resource locator (URL) that is considered to be inaccessible from the second country or region.  
However, Travieso disclose a method/system for providing translated web content, wherein the peculiar expression includes a uniform resource locator (URL) that is considered to be inaccessible from the second country or region (Travieso: pars. 0280-0285; user's Location, which restricts display of content to users being recognized as coming from a specific location, e.g., a specified country, region, city or postal code).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Sata with the method/system of Kamatani and Wu to provide users with a means for restricting display/access to the content from a specific location, region and/or country (Travieso: pars. 0280-0285).

 Regarding claim 8, Kamatani and Wu disclose the information processing apparatus according to claim 6.
Kamatani and Wu do not explicitly disclose the peculiar expression includes a uniform resource locator (URL) that is considered to be inaccessible from the second country or region.  
However, Travieso disclose a method/system for providing translated web content, wherein the peculiar expression includes a uniform resource locator (URL) that is considered to be inaccessible from the second country or region (Travieso: pars. 0280-0285; user's Location, which restricts display of content to users being recognized as coming from a specific location, e.g., a specified country, region, city or postal code).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Sata with the method/system of Kamatani and Wu to provide users with a means for restricting display/access to the content from a specific location, region and/or country (Travieso: pars. 0280-0285).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kamatani et al.,  (“Kamatani,” US 2006/0217964), published on Sept. 28, 2006, in view of Wu et al., (“Wu,” US 2014/0358518), published on Dec. 4, 2014, and further in view of Sata et al., (“Sata,” US 2012/0117461), published on May 10, 2012.
Regarding claim 9, Kamatani and Wu disclose the information processing apparatus according to claim 1.
Kamatani and Wu do not explicitly disclose the addition unit adds the supplementary information to the translation result as a ruby or a caution.  
However, Sata discloses document generating method/apparatus wherein the addition unit adds the supplementary information to the translation result as a ruby or a caution (Sata: pars. 0012, 0027, 0100 and 0106; a document with a supplementary explanation in which a supplementary explanation character string in a ruby form).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Sata with the method/system of Kamatani and Wu to provide users with a means for generating a document with supplementary explanation by presenting supplementary explanation character string in a ruby form to conform to a character size of a document (Sata: par. 0011 and 0027).
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINH K PHAM/
Primary Examiner, Art Unit 2174